—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered May 15, 1995, convicting him of criminal sale of a firearm in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, closure of the courtroom was proper in this case where the undercover officer’s testimony established a sufficient link between his concern for his safety and open court testimony (see, People v Martinez, 82 NY2d 436; People v Kin Kan, 78 NY2d 54). Further, the fact that the defendant knew the undercover officer’s name did not obviate the need for closure. "[Wjhile there may have been limited disclosure of [the undercover officer’s] name, there had been no disclosure of his appearance, and closure was necessary to prevent members of the public from connecting his face with his name” (People v Johnson, 233 AD2d 761, 764).
The defendant’s remaining contentions lack merit. Bracken, J. P., Friedmann, Florio and McGinity, JJ., concur.